ORDER STAYING AUTOMATIC REINSTATEMENT

On April 4, 1997, this Court issued a per curiam opinion or final order of discipline suspending the respondent, Verdelski V. Miller, from the practice of law for six (6) months, beginning May 9, 1997, with automatic reinstatement thereafter. The reinstatement was conditioned upon the respondent’s meeting the requirements of Admission and Discipline Rule 23(4)(c) and repaying funds he had retained improperly. The Indiana Supreme Court Disciplinary Commission has filed Objections to Automatic Reinstatement alleging that the respondent has failed to meet the requirements of Admis.Disc.R. 23(4)(e), has failed to pay the costs assessed against him by this Court, and has failed to repay improperly retained funds as ordered by this Court.
And this Court, being duly advised, now finds that the records of this Court as maintained by the Clerk of this Court support the Commission’s allegations, that the respondent has failed to comply with the appropriate rule and has failed to pay the costs assessed against him. We find further that Ad-mis.Disc.R. 23(4)(c)(4) provides that the Court shall conduct a hearing on such objection and upon the questions of reinstatement except that the Court need not conduct a hearing when the reason for the objections is the respondent’s failure to satisfy fully the costs of the proceeding assessed against him. Accordingly, we conclude that the automatic reinstatement of Verdelski V. Miller should be stayed until further order of this Court.
IT IS, THEREFORE, ORDERED that the reinstatement of Verdelski V. Miller is hereby stayed until further order of this Court.
*187IT IS FURTHER ORDERED, that the Glerk of this Court shall forward notice of this Order to the parties and their attorneys of record and to all persons and entities previously notified of the respondent’s suspension pursuant to Admis.Disc.R. 23, Section 3.
All Justices concur.